Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. 
Applicant argued that “Xiao does not provide any teaching or suggestion of "pixels in the nth row to the Nth row of the display panel are switched on simultaneously in the transition period,..., wherein N is an integer and indicates a row number of the last row of pixels of the display panel, and n is an integer larger than 0 and smaller than N/2," which is incorrect. First of all, Xiao discloses pixels in the nth row to the Nth row of the display panel are switched on simultaneously in the transition period (see 0052] It is to be noted that, in the implementation (2), the charge sharing act is conducted to gate lines of other adjacent two rows every other row. However, in a particular implementation, the charge sharing act can be conducted to gate lines of other adjacent three rows every two rows, or alternatively to gate lines of other adjacent four rows every three rows, and so on. The details will not be described here. The more the gate lines to which the charge sharing is conducted simultaneously every time, the less the logic gates it requires. On the other hand, in the implementation (2), the charge sharing act can be conducted multiple times in a particular implementation. For example, the gates on the gate lines of the first and the second gate lines are turned on for charge sharing before the m-th row is about to display after the (m-1)-th row has displayed; and the gates on the gate lines of the first and the second gate lines are turned on again before the (m+1)-th row is about to display after the m-th row has displayed. Since the TP time (i.e., the charge sharing time) is relatively short, the stored charge may not be neutralized completely in one time; therefore neutralization can be assured by conducting the charge sharing act many times). Moreover, [0041] Now, as an example, descriptions will be made with reference to a case in which the charge sharing act is conducted 
G3=OUT3* OE; G4=OUT4* OE, which indicates that Xiao does not only applied to the gate line of the L-th row to turn on it and the corresponding L-th row of pixels.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-10, 13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 recite “N is an integer and indicates a row number of the last row of pixels of the display panel, and n is an integer larger than 0 and smaller than N/2” in line 5, 6, respectively, is vague. What if the N is 3, 0<n<N/2=3/2=1.5. Can the row number be 1.5? What does it mean the row is 1.5? 
Noted: the specification described “[0026] …. N is an integer and indicates the row number of the last row of pixels GN of the display panel, and n is an integer larger than 0 and smaller than N”.
	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 10, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2012/0176359) in view of Wenyang et al. (CN102708835A) (English Machine translation).
Regarding claims 1, 7, Xiao et al. discloses a method for driving a display panel, wherein a transition period is inserted between displaying two neighboring frames, at least one row of 
However, Xiao et al. does not disclose the highest grayscale is applied to the pixels which are switched on.  
Wenyang et al. (CN102708835A ) discloses putting the high grayscale voltage or the low gray‐scale voltage in other one or more images areas in the area blank time domain of the current displayed image area (see abstract).
It would have been obvious to the skilled in the art at the time of the invention to provide the high gray scale voltage at the white space of display frame in Xiao et al. as suggested by Wenyang et al., the motivation in order to have the response speed that improves the liquid crystal molecule to reduce the response time. Therefore, the technique enlightenment that 
Regarding claim 4,  the combination of Xiao et al. and Wenyang et al.,  discloses the method of claim 1, wherein the transition period has a duration of 1H - 10H, and 1H indicates the time the display panel takes to scan a row of pixels while displaying a frame (see Xiao et al. the step of inputting a driving voltage for turning on a gate to the gate line of the L-th row in the BFI time comprises: after the gates on the gate line of the (M-1)-th row are turned off, and before the gates on the gate line of the M-th row are turned on, inputting the driving voltage for turning on a gate to the gate line of the L-th row, turning on the gate line of the L-th row, and neutralizing the source data of the L-th row of the liquid crystal display panel by charge sharing to become a common electrode voltage; wherein, 1.ltoreq.M.ltoreq.N, N is the total number of the gate lines of the liquid crystal display panel, M is an integer, and the gate line of the M-th row is the gate line whose gate is turned on after the gate line of the L-th row).
Regarding claim  5, the combination of Xiao et al. and Wenyang et al.,  discloses the method claim 1, further comprising: switching off a backlight of the display panel in the transition period (see Xiao et al. inputting a driving voltage for turning on a gate to a gate line of the L-th row in a BFI time, which is a time when charge sharing is conducted among the data lines from the gates on the gate line of the L-th row are turned off in the current frame until they are turned on in the next frame, wherein 1<L.ltoreq.N, N is the total number of the gate lines of the liquid crystal display panel, and L is an integer).  
Regarding claims 10, 13, see rejection above of claims 1, 4, respectively.
Claims 8, 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2012/0176359), Wenyang et al. (CN102708835A) (English Machine translation) in view of Miyake et al. (US 2011/0175941).
Regarding claims 8, 9, 20, the combination of Xiao et al. and Wenyang et al., discloses the method of claim 1, FIG. 4(b), TP is a latch output signal provided by the timing controller. The rising edge of the TP controls a source data latch in the source driver to latch the source data, while controlling the charge sharing device to conduct charge sharing act. The falling edge of the TP controls a source output control circuit in the source driver to output the source data from a source data buffer onto the liquid crystal display panel. In detail, the acts for controlling the charge sharing device to conduct charge sharing are as follows. The switch circuits disposed between the adjacent output terminals of the source driver are turned on. That is, when TP is at the rising edge, the source data latch in the source driver latches the source data, and the switch circuits K1, K2 . . . are turned on to conduct the charge sharing act, so that the source data output from the source data output terminal of the source driver is neutralized to approximate the common electrode voltage. And Wengyang et al. discloses the rotation time from white to black is about 9ms, which is longer than the rotation time from black to white (about 3ms). Therefore, for a 120HZ panel, the display time per frame is 1 second/120 frames=8.33ms, the steady state time from black to white is 8.33‐3=5.33ms, and the steady state time from white to black is 0.
However, the combination of Xiao et al. and Wenyang et al., is silent about the  in a holding period, putting pixels in a respective row of the display panel in a holding state, and switching on the backlight of the display panel.
Miyake et al. discloses the still image signal writing period illustrated in FIG. 5D, the second image signal is written into the reflective pixel portion 105 and the second image signal is 
It would have been obvious to the skilled in the art at the time of the invention to provide the holding state in the combination of Xiao et al. and Wenyang et al., the holding state as suggested by Miyake et al., the motivation in order to the backlight is not operated in the still image signal holding period.
Therefore, the combination of Xiao et al., Wenyang et al., and Miyake et al., discloses the method for driving the display panel further comprises displaying a frame of the display panel and displaying the frame of the display panel comprises: in a scanning period, progressively scanning pixels in the first row to the Nth row of the display panel; and in a holding period, putting pixels in a respective row of the display panel in a holding state, and switching on the .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623